DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an apparatus, classified in CPC A61B 90/70.
II. Claims 20-34, drawn to a method, classified in CPC B08B 9/023.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the claimed apparatus can be used to practice surgical irrigation, coating, or etching.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

This application contains claims directed to the following patentably distinct species:
Species A: Pump control and peristaltic pump communicate with each other wirelessly (as recited in claims 15, 32; see also para. 0079);
Species B: Pump control and peristaltic pump communicate with each other by a wired switch (as recited in claims 16-17; see also para. 0006, 0063, 0079).
The species are independent or distinct because they are mutually exclusive. In particular, the specification discloses that pump control and peristaltic pump can communicate with each other wirelessly (see para. 0079), or using a wiring that terminates with a switch that’s hand-controlled or foot-controlled (see para. 0006, 0063, 0079). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species A and B require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

This application contains claims directed to the following patentably distinct species:
Species F: the wiring terminates with a hand-controlled switch (as recited in claim 16; see also para. 0006, 0063, 0079);
Species G: the wiring terminates with a foot-controlled switch (as recited in claim 17; see also para. 0006, 0063, 0079).
The species are independent or distinct because they are mutually exclusive (see para. 0006, 0063, 0079, hand-controlled switch and foot-controlled switch are disclosed as alternatives). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species F and G require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with NATHAN VOLGER on 1/5/2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, Species B, Species F (claims 1-14, 16, and 18-19).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15, 17, and 20-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both a tubing inside the pump housing (see fig. 2-5, 7; see also para. 0069) and a tubing outside the pump housing (see fig. 1, 6; see also  and distinct, especially given that the tubing inside the pump housing has a fluid outlet 6A (see fig. 1-5, 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“pump control” in claims 1, 3, 7-8, 18-19;
“power source” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“pump control” is interpreted as requiring the structure(s) of a hand-controlled switch (see claim 16, para. 0006, 0063, 0076), a foot-controlled switch (see claim 17, para. 0006, 0063, 0076), a computer (see para. 0088), and equivalents thereof;
“power source” is interpreted as requiring the structure(s) of battery assembly (see claim 4, para. 0068), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the peristaltic pump in the pump housing” at line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 (which claim 2 depends on) does not recite that the peristaltic pump is “in” the pump housing, only that the pump housing comprises the peristaltic pump.
Claim 2 recites the limitation "the rollers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should be “the peristaltic rollers.”
Claim 7the tubing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the tubing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the proximal end" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 are rejected because they depend on a claim rejected under 112(b) herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMITH (US Patent 6447446).
Regarding claim 1, SMITH teaches an endoscope cleaning system (see abstract, fig. 1, claims 1-17, endoscope lens cleaning system; annotated fig. 1 is provided below).

    PNG
    media_image1.png
    696
    969
    media_image1.png
    Greyscale

SMITH’s system comprises:
a pump housing (housing 43, fig. 1, col. 5 line 54-56) comprising a fluid inlet (see annotated fig. 1 above, fluid inlet that connects housing 43 to fluid reservoir 22), a fluid outlet (see annotated fig. 1 above, fluid outlet that connects housing 43 to endoscope sheath 26), and a peristaltic pump (peristaltic pump 24, fig. 1-2, col. 5 line 39-40) configured to displace fluid from the fluid inlet to the fluid outlet (see fig. 1, col. 6 line 34-41, the pump pumps fluid from reservoir 22 to sheath 26);
an endoscope sheath (endoscope sheath 26, fig. 1, 3-4, col. 5 line 40) fluidly connected to the fluid outlet of the pump housing (see fig. 1, sheath 26 connected to unlabeled outlet of housing 43), wherein the endoscope sheath is configured to receive an endoscope (sheath 26 for receiving an endoscope 50, see abstract, fig. 3, col. 6 line 24); and
pump control (pump controller 32 with control switch 38, see fig. 1-2, 11, col. 5 line 44 to col. 6 line 4, col. 7 line 51 to col. 8 line 9, col. 8 line 29 to col. 9 line 25) communicatively coupled to the peristaltic pump (pump controller 32 connected to pump motor 42, see fig. 2, col. 5 line 44-54), wherein the pump control is configured to activate the peristaltic pump (pump controller 32 operates to control pump 24, see fig. 2, 13, col. 8 line 53-65).
Regarding claim 5, SMITH teaches the cleaning system of claim 1. SMITH teaches wherein the endoscope sheath (sheath 26) and the fluid outlet of the pump housing (fluid outlet of housing 43) are fluidly connected by tubing (tubing 28, see annotated fig. 1 above).
Regarding claim 6, SMITH teaches the cleaning system of claim 5. SMITH teaches wherein the tubing (tubing 28) is fluidly connected to a proximal end of the endoscope sheath (connected to proximal end of sheath 26, see annotated fig. 1 above).
Regarding claim 9, SMITH teaches the cleaning system of claim 1. SMITH teaches wherein the endoscope sheath is configured to supply fluid to a distal end of an endoscope (fluid from reservoir is supplied to sheath 26 and endoscope lens 54, which is positioned at the distal end 52 of endoscope 50, see fig. 3, col. 8 line 29-38).
Regarding claim 16, SMITH teaches the cleaning system of claim 1. SMITH teaches wherein the pump control is a hand-controlled switch (control switch 38 is finger activated, see abstract, col. 2 line 62-65, col. 4 line 24-30, col. 11 line 20).
Regarding claim 18
Regarding claim 19, SMITH teaches the cleaning system of claim 18. SMITH teaches wherein the peristaltic pump is configured to displace fluid from the fluid outlet to the fluid inlet upon deactivation of the pump control (when control switch 38 is released, the pump is briefly paused and then reversed to draw fluid back, see fig. 13, col. 9 line 18-24, col. 10 line 9-16, col. 10 line 23-31).

Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMITH, and as evidenced by Richard Beverly, Pump Selection & Troubleshooting Field Guide, Ch. 5.2.2 Peristaltic Pumps (American Water Works Association 2009).
Regarding claim 2, SMITH teaches the cleaning system of claim 1. SMITH teaches wherein the peristaltic pump (pump 24) in the pump housing (housing 43) comprises a motor (pump motor 42, fig. 2, col. 5 line 59-62), and a power source (power supply 44, fig. 2, col. 5 line 56) to power the motor (see fig. 2, col. 5 line 59-62). A conventional peristaltic pump comprises a plurality of peristaltic rollers. See Richard Beverly, Pump Selection & Troubleshooting Field Guide, at 78, fig. 5-9 (AWWA 2009), available at https://app.knovel.com/ hotlink/pdf/id:kt0087Y7S1/pump-selection-troubleshooting/peristaltic-pumps. A person having ordinary skill in the art would understand that, because pump motor 42 drives the pump (see fig. 2, col. 5 line 59-62), it also drives the rollers.
Regarding claim 3, SMITH (as evidenced by BEVERLY) teaches the cleaning system of claim 2. SMITH teaches wherein the pump control (pump controller 32 with control switch 38) is configured to regulate speed (by activating and deactivating the pump motor, the pump control adjusts the pump motor’s speed) and direction of the motor (as explained above, the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over SMITH (evidenced by BEVERLY), as applied to claim 2, in view of SARAVIA-402 (US Patent 5484402).
Regarding claim 4, SMITH (evidenced by BEVERLY) teaches the cleaning system of claim 2.
SMITH does not explicitly teach: “wherein the power source is a battery assembly.”
SARAVIA-402 teaches a pump for endoscopic procedures (pressure liquid unit 11, see abstract, fig. 1-2), more specifically for supplying a liquid to a sheath (to endoscopic cannula CA, see fig. 1, col. 4 line 31-38). SARAVIA-402 teaches a pump housing (housing 40, fig. 2, 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SMITH to incorporate a battery assembly as the power source, with reasonable expectation of powering the pump motor. It’s well known in the art to use a battery assembly to power a pump motor (see SARAVIA-402). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the battery assembly as incorporated would serve the same function as before (e.g., power the pump motor), thus yielding predictable results.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute SMITH’s power supply 44 with a battery assembly, with reasonable expectation of powering the pump motor. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. SMITH’s power supply and the battery assembly both serve the same function of supplying power to the pump motor; thus their substitution would yield predictable results.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH (as applied to claim 1), in view of SARAVIA-494 (US Patent 6106494).
Regarding claim 7, SMITH teaches the cleaning system of claim 1. SMITH teaches that the pump control (control switch 38) has cylindrical clip (partial cylindrical wall segment 116, see fig. 1, col. 7 line 61-66) that allows it to be releasably mounted to a tubular structure (see fig. 3-4, sleeve housing 57 having tubular shape).
SMITH does not explicitly teach: “wherein the pump control is attached to a distal end of the tubing.”
SARAVIA-494 teaches a pump for supplying liquid to an endoscopic sheath (cannula 30, cannula 32, see fig. 1, abstract; the cannulae serve as conduits through which instruments such as the endoscope/arthroscope are seated, col. 2 line 64-67, col. 5 line 46-50, col. 14 line 32-35). SARAVIA-494 teaches a tubing (inflow tube 28) that connects the pump (pump 22) to the sheath (cannula 30/32) (see fig. 1, col. 4 line 35-45). The pump is controlled by a pump control (hand controller 38, fig. 1, abstract), which is attached to a distal end of the tubing (see fig. 1, col. 4 line 55-56, hand controller 38 is fitted over distal section of inflow tube 28).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SMITH to attach the pump control to a distal end of the tubing that connects the pump to the sheath (see SARAVIA-494), with reasonable expectation of allowing for hand control, for at least two reasons.
First, rearrangement of parts and changes in size are considered obvious. See MPEP § 2144.04.IV.A. and VI.C. SMITH already teaches the pump control (control switch 38) having a cylindrical clip (wall segment 116) for attaching to a tubular structure. Changing the clip’s size for attachment to tubing 28 and positioning the clip on tubing 28’s distal end (which still makes the pump control near the sheath) would be considered obvious, especially given that the pump control and the clip still serve the same function as before (e.g., controlling the pump and 
Second, it’s well known in the art to attach the pump control to a distal end of the tubing that connects the pump to the sheath (see SARAVIA-494). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the pump control as attached to a distal end of the tubing would serve the same function as before (e.g., control the pump), thus yielding predictable results.
Regarding claim 8, the combination of SMITH and SARAVIA-494 teaches the cleaning system of claim 7. As explained above, the combination teaches the pump control is attached to a distal end of the tubing. Because the distal end of the tubing is by the proximal end of the endoscope sheath (see annotated fig. 1 of SMITH above), the combination also teaches wherein the pump control is attached to the tubing by the proximal end of the endoscope sheath.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH (as applied to claim 1), in view of SARAVIA-402.
Regarding claim 10, SMITH teaches the cleaning system of claim 1. SMITH teaches a spike (spike 128, fig. 12, col. 8 line 20-23) for insertion into the reservoir of irrigation fluid 22, which is in a bag (see fig. 1).
SMITH does not explicitly teach: “wherein the fluid inlet comprises a spike on a top surface of the pump housing.”
SARAVIA-402 teaches a pump for endoscopic procedures (pressure liquid unit 11, see abstract, fig. 1-2), more specifically for supplying a liquid to a sheath (to endoscopic cannula CA, see fig. 1, col. 4 line 31-38). SARAVIA-402 teaches a pump housing (housing 40, fig. 2, col. 4 line 42-45) comprising a fluid inlet (liquid inlet connector 12, fig. 2, col. 3 line 65 to col. 4 line 2), wherein the fluid inlet (liquid inlet connector 12) comprises a spike on a top surface of the pump housing (liquid inlet connector 12 is a spike on top of housing 40, see fig. 1-2, col. 13 line 19-24, claims 14-16). The spike is for connecting to an irrigation bag IL or 14 (see fig. 1, col. 4 line 10-12, col. 12 line 36-40, col. 13 line 10-24).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SMITH to incorporate a fluid inlet comprising a spike on a top surface of the pump housing (see SARAVIA-402), with reasonable expectation of connecting the pump to an irrigation bag, for at least two reasons.
First, rearrangement of parts is considered obvious. See MPEP § 2144.04.IV.A. SMITH already teaches a spike (spike 128) for insertion into the bag of irrigation fluid. The spike, as rearranged to the top surface of the pump housing, would still serve the same function as before (e.g., connect to the bag of fluid), thus yielding predictable results.
Second, it’s well known in the art that a pump housing can have a spike on a top surface of the pump housing (see SARAVIA-402). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 11, the combination of SMITH and SARAVIA-402 teaches the cleaning system of claim 10. The combination teaches wherein the spike is a hollow, tapered spike (liquid inlet connector 12 is a hollow, tapered spike, see SARAVIA-402 at fig. 1-2, col. 6 line 63-65, col. 13 line 19-24).
Regarding claim 12, the combination of SMITH and SARAVIA-402 teaches the cleaning system of claim 11. The combination teaches wherein the hollow, tapered spike is configured to be inserted into a fluid source (as explained above, liquid inlet connector 12 is for insertion into irrigation bag IL or 14).
Regarding claim 13, the combination of SMITH and SARAVIA-402 teaches the cleaning system of claim 12. The combination teaches wherein the fluid source is a sterile irrigation bag (irrigation bag IL or 14, as explained above).
Regarding claim 14, SMITH teaches the cleaning system of claim 1. SMITH does not explicitly teach: “wherein the fluid outlet is perpendicular to the fluid inlet.” As explained above, SARAVIA-402 teaches a fluid inlet comprising a spike on a top surface of the pump housing, and it would’ve been obvious to modify SMITH to incorporate a fluid inlet comprising a spike on a top surface of the pump housing, with reasonable expectation of connecting the pump to an irrigation bag. In the resulting combination of SMITH and SARAVIA-402, the fluid inlet would be at the top surface of the pump housing (as explained above) and the fluid outlet would be at a side surface of the pump housing (see annotated fig. 1 of SMITH above); this means the fluid outlet would be perpendicular to the fluid inlet.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20150087909 to CHENG teaches a system comprising a pump housing, peristaltic pump, and endoscope sheath.
US PGPUB 20160199565 to STUBKJAER teaches a system comprising a pump housing, peristaltic pump, and endoscope sheath.
US PGPUB 20110237880 to HAMEL teaches pumping irrigation fluid to cannula, where endoscope is inserted.
US Patent 6126592 to PROCH teaches a system comprising a pump housing, peristaltic pump, and endoscope sheath, wherein the pump will automatically reverse when the switch is released.
US PGPUB 20150005582 to POLL teaches hollow spike for insertion into bag of sterile fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714